In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Dabiri, J.), entered November 27, 2000 which, upon a jury verdict, is in favor of the defendant and against them dismissing the complaint.
Ordered that the judgment is reversed on the law, and a new trial is granted, with costs to abide the event.
We agree with the appellants that the evidence at trial so preponderated in their favor that the jury could not have reached its verdict on any fair interpretation of the evidence (see, Lolik v Big V Supermarkets, 86 NY2d 744, 746; Zhuravenko v Gjelaj, 261 AD2d 399; Nicastro v Park, 113 AD2d 129, 134). In light of our determination we need not reach the appellants’ remaining contentions. Luciano, J. P., Townes, Crane and Prudenti, JJ., concur.